Citation Nr: 0208992	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees and hips.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in December 2000.  At that time, 
the Board remanded this claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.


FINDING OF FACT

Arthritis of the knees, hips, and lumbar spine have been 
shown to be causally related to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  Arthritis of the knees and hips was incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  Arthritis of the lumbar spine was incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.102, 3.159).  In light of the following decision, there 
is no prejudice to the veteran by the Board proceeding with 
appellate review at this time without determining if action 
to comply with the additional notice/development provisions 
of this new legislation is required.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be a chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  See 38 C.F.R § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as arthritis, will be presumed if it becomes manifest to 
a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that parachute jumping during active 
service caused the subsequent development of arthritis of the 
knees, hips, and lumbar spine.  The veteran's service medical 
records are unavailable; the RO has noted that efforts to 
obtain service medical records from all potential sources 
were unsuccessful.  Postservice medical records reflect 
diagnoses of arthritis of the knees, hips, and lumbar spine 
beginning in the 1980s.

In March 2002, a VA examiner indicated that "it is as likely 
as not that all these conditions [arthritis of the knees, 
hips, and lumbar spine] are related to him [the veteran] 
being a paratrooper while he was in the service."

Based on a review of the record, the Board finds that service 
connection is warranted for the disabilities on appeal.  
While the veteran's service medical records do not 
specifically document an injury to the knees, hips, or back, 
the fact that the veteran performed parachute jumps is well-
documented.  The veteran's DD Form 214 confirms that he 
received the Parachutist Badge, and a November 1998 statement 
submitted by the veteran's fellow serviceman reported that 
the veteran complained of severe knee pain after he made 
jumps during active duty.  While the March 2002 VA examiner 
stated that it was difficult to determine whether the 
veteran's current disabilities were related to service, the 
VA examiner's opinion linking the veteran's current 
disabilities to service was not based solely on the veteran's 
history; instead, the examiner specifically indicated that he 
had reviewed the veteran's claims file and he did in fact 
note the veteran's medical history.

The Board notes that the March 2002 VA examiner's opinion is 
similar to an opinion given by the veteran's private 
physician.  By letters dated in June 1998 and August 1999, 
the veteran's private physician observed that the veteran 
made multiple parachute jumps during active service and that 
he had a sedentary occupation following active service, with 
no subsequent trauma to his lower extremities.  The physician 
stated that it was his opinion, with a reasonable degree of 
medical certainty, that the traumatic episodes of parachute 
jumping were significantly contributing factors in the 
eventual deterioration of the veteran's knees and hips.

The Board realizes that a diagnosis of arthritis of the 
knees, hips, or spine was not made until years following 
service; however, both a VA and a private physician have 
linked these current disabilities to the veteran's service, 
and there is no contrary opinion of record.  Under such 
circumstances, the Board must resolve all reasonable doubt in 
the veteran's favor.  38 C.F.R. § 3.102.  As such, the Board 
finds that service connection for arthritis of the knees, 
hips, and lumbar spine is warranted.


ORDER

Service connection for arthritis of the knees and hips is 
granted.

Service connection for arthritis of the lumbar spine is 
granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

